Citation Nr: 0015776	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 28, 1994 
for the grant of service connection for a low back condition 
characterized as chronic lumbosacral strain aggravating pre-
existing L5-S1 spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for a low 
back condition and assigned a 40 percent disability 
evaluation effective January 28, 1994, the date of receipt of 
reopened claim.  The veteran appealed the effective date 
assigned for the grant of service connection.  The Board 
upheld the effective date assigned by the Regional Office and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims.  

On November 15, 1999 the United States Court of Appeals for 
Veterans Claims (Court) entered judgment, vacating the 
January 14, 1998 Board decision and remanding the matter for 
expeditious issuance of a readjudicated decision supported by 
an adequate statement of reasons or bases, all consistent 
with the Court's decision, and in accordance with section 302 
of the Veterans' Benefits Improvements Act., Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994) (found at 38 U.S.C. 
§ 5101 note).  In March 2000 the veteran was informed by 
letter from the Office of the Chairman of the Board that the 
attorney who represented him before the Court had informed 
the Board he would not be representing him before VA, and 
that if he had previously authorized a veterans service 
organization to represent him, and had not revoked that 
appointment, that representative would be provided an 
opportunity to submit additional argument in support of the 
veteran's appeal before the appeal was forwarded to a Board 
member for adjudication.  The veteran was also informed that 
he could also submit additional argument and evidence in 
support of his appeal, and that a 90 day period was provided 
for that purpose.  By letter dated in March 2000 the veteran 
informed the Chairman's Office that he did "not wish to make 
any changes [or] add anything to [his] case," and that he 
would like to retain his original representative, Veterans of 
Foreign Wars of the United States (VFW).

In a March 2000 Informal Hearing Presentation VFW indicated 
that organization "reserved argument until the Board had 
complied with the Court's remand."


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In April 1958 the Los Angeles RO denied service 
connection for a low back disorder, and on May 2 notified the 
veteran of its decision and provided information concerning 
his right to appeal at any time within in 1 year from the 
date of the letter;  in correspondence received by the VA in 
April 1959 the veteran stated he wished to refile/reopen his 
claim as soon as possible and requested instructions for 
doing so;  he did not express an intent to appeal;  by letter 
dated June 2, 1959, the RO informed the veteran of the kind 
of evidence he should submit to reopen his claim.

3.  The rating decision dated in April 1958 denying the 
veteran service connection for a low back disorder was a 
final decision on the evidence then of record.

4.  In a statement dated in June 1959, the veteran furnished 
the RO information in an attempt to reopen his claim of 
service connection for a low back disorder;  the RO then 
sought to develop his claim;  in June 1960, the RO made a 
decision confirming and continuing the denial of service 
connection;  the RO informed the veteran about his right to 
appeal within 1 year of the decision;  the veteran did not 
submit any statement indicating he wished to appeal the RO's 
decision.

5.  The RO's decision of June 1960 denying the veteran's 
claim became final as to the evidence then of record.  

6.  The veteran sought to reopen his claim in 1988;  the RO 
denied the claim in April 1988, and notified the veteran of 
the decision and his right to appeal;  the veteran did not 
initiate an appeal, and the decision became final as to the 
evidence then of record.

7.  The veteran submitted a request to reopen his claim of 
service connection for a low back disability on January 28, 
1994.  

8.  In January 1997, the Board found that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim, and thus, the claim was remanded to the RO for further 
adjudication.

9.  The evidence developed pursuant to the reopened claim 
served  as the basis to find that the veteran's military 
activities aggravated his pre-existing back disability.

10.  In a June 1997 rating decision, the veteran was awarded 
a 40 percent disability evaluation for service connected low 
back condition characterized as chronic lumbosacral strain 
aggravating pre-existing L5-S1 spondylolisthesis, effective 
from January 28, 1994,  the date of receipt of reopened 
claim.


CONCLUSION OF LAW

The requirements for an effective date prior to January 28, 
1994 for the payment of disability compensation based on a 
grant of service connection for a low back condition have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from January 1956 to December 
1957.

In February 1958, the veteran filed an application for 
compensation benefits for a low back disability incurred in 
1957 during his active duty service.  His claim was denied by 
the Los Angeles RO on April 29, 1958.  Notice of the 
decision, VA Form 81-1, was transmitted to the veteran by 
letter dated May 2, 1958.  The final paragraph of that letter 
stated:

If you have no further evidence to submit 
but have substantial reason to believe 
that the decision is not in accordance 
with the law and the facts in your case, 
you may appeal to the Administrator of 
Veterans Affairs at any time within 1 
year from the date of this letter.  If 
you wish to appeal, you should you should 
so inform this office, and you will be 
furnished with VA Form 1-9 for that 
purpose.

The Board notes the veteran's representative, Veterans of 
Foreign Wars of the United States, was furnished a copy of 
the letter.

38 C.F.R. § 19.2 (1957) provided that "[a]pplications for 
review on appeal to the Administrator of Veterans Affairs 
shall be filed within 1 year from the date of mailing 
notification of the result of initial review or 
determination, ... ."  See also 38 U.S.C. § 3305 (1957); 
38 U.S.C. § 4005(a) (1958).  In that regard, the Board notes 
the applicable statutes concerning applications for review 
were recodified during the one year appeal period, but were 
identical in all respects.  See 38 U.S.C. §§ 3305, 3308 
(1957); 38 U.S.C. §§ 4005, 4008 (1958).  Thus, the veteran 
had 1 year from May 2, 1958 to file his application for 
review.

38 U.S.C. § 3305 (1957) and 38 U.S.C. § 4005 (1958) provided, 
in pertinent part: 

In each application for review on appeal 
the name and service of the veteran on 
account of whose service the claim is 
based must be stated, together with the 
number of the claim and the date of the 
action from which the appeal is taken.  
The application must clearly identify the 
benefit sought.

38 U.S.C. § 3305(d), (e) (1957) and 38 U.S.C. § 4005(d) 
(1958).  Also pertinent to this analysis is 38 U.S.C. § 3308 
(1957) and 38 U.S.C. § 4008 (1958), which provided that an 
application for review on appeal shall not be entertained 
unless it is in conformity with this chapter.

On April 20, 1959, prior to the expiration of the one year 
period from the date of the RO's May 2, 1958 letter, the 
veteran submitted a statement, dated April 16, 1959, to the 
RO.  The veteran's name and return address were noted on the 
letter, as was his VA file number.  The letter stated:

This letter is in regards to my claim 
which was filed in San Diego last year.  
The claim was turned back because it was 
said that my condition did not incurr nor 
was [aggravated] by my military service.  
I would like to have a copy of that 
letter so that I may refile my claim as 
soon as possible.  The letter that was 
given to me has gotten lost somewhere so 
I will need another copy.  Also, please 
send me instructions of how to go about 
reopening my claim.  My condition has 
become worse since my release from the 
service.  I feel that I should be able to 
get something to justify it because I was 
never bothered with my back until I had 
already served fourteen months of my 
enlistment period.

Please send all materials as soon as 
possible so that I may get this claim 
reopened as soon as can be arranged.  
(emphasis added)

On June 2, 1959, the RO sent a letter to the veteran with a 
copy of VA Form 8-81 and told him that this copy was 
substantially the same as the one sent him on May 2, 1958.  
The June letter also again informed the veteran of the reason 
for the April 1958 denial, and, in detail, informed him of 
the procedure and information necessary to reopen his denied 
claim.  Enclosed with the VA letter was VA Form 84138 - 4142.  
The veteran returned VA Form 8-4138 to the RO on June 11, 
1959, relating information about what happened in service and 
about his current condition.  The veteran denied that he had 
injured his back prior to service in 1953 and furnished the 
name of a Dr., James Cover.  The RO then contacted Dr. Cover 
to get a report.  On June 3, 1960, the RO made a decision 
confirming and continuing the April 1958 decision denying his 
claim and notified him by letter mailed the next day.  The 
letter informed him of his right to appeal within 1 year.  
The veteran did not initiate an appeal. 

In February 1988 the veteran sought to reopen his claim of 
service connection for a low back condition.  In April 1988 
the RO denied his claim and sent him a letter notifying him 
of his right to appeal.  The veteran did not initiate an 
appeal.  On January 28, 1994, he sought to reopen his claim.  
The RO denied his application but the veteran initiated a 
timely appeal by submitting a notice of disagreement.  He 
completed the appeal process and in January 1997, the Board 
found that he had submitted new and material evidence 
sufficient to reopen his claim, and remanded it to the RO for 
further adjudication.  Pursuant thereto, the RO developed the 
veteran's claim further and in September 1997, having 
obtained a VA medical opinion,  granted service connection 
for a low back disorder characterized as chronic lumbosacral 
strain aggravating pre-existing L5-S1 spondylolisthesis.  The 
RO assigned a 40 percent disability rating effective from 
January 28d, 1994, the date of receipt of the veteran's 
reopened claim.

ANALYSIS

The veteran's initial claim, which he made shortly discharge 
from service, was denied in April 1958.  A question arises 
whether he filed an appeal in 1959 or submitted instead an 
application to reopen his claim.  His intent must be gleaned 
from his letter to the RO on May 1959.  He uses the words 
"refile" and "reopening".  He did not use the word appeal or 
state words to the effect that he wished to challenge that 
determination.  The RO had instructed him that if he wished 
to appeal, he should inform "this office," and they would 
furnish him VA Form 1-9 for that purpose.  He did not 
indicate in his statement of June 1959 that he wished to 
appeal.  Rather, he recounted what happened in service and 
provided the name of a physician who, he asserted, had 
treated him in 1953, prior to service.  The RO contacted the 
physician, but the physician furnished no information that he 
had treated the veteran in 1953 for a broken or fractured 
leg.  

The Board recognizes that the statute and regulation then 
applicable did not necessarily require certain, specific 
language to express an intent to appeal.  Indeed, the letter 
from the veteran contains all the information required then 
by regulation to constitute an application for appeal, and 
would be considered as such by the current Board if the 
veteran had not expressed specifically and without 
qualification an intent for some other course of action.  The 
decision whether the veteran wished to appeal or to reopen 
his claim required an exercise of judgment on part of the 
decision maker, i.e., the RO.  

The Board believes the RO was correct in accepting the letter 
from the veteran as an inquiry or attempt to reopen his 
claim, not to appeal the adverse 1958 decision.  The Board 
cites the specific language used by the veteran in his 
letter, and also refers to the fact that when his claim in 
1959, construed as a claim to reopen, was denied and he was 
given the opportunity to appeal, he did not do so.  Frankly, 
the Board feels that if the veteran had intended to appeal 
the 1958 decision in his correspondence received in May 1959, 
he would have certainly appealed the 1960 decision denying 
his claim or at least have clarified his intent regarding his 
earlier claim.  Accordingly, the Board cites the specific 
language used by the veteran his May 1959 correspondence and 
his decision not to appeal the 1960 decision as conclusive 
evidence of his intent not to appeal the 1958 decision.  To 
interpret the veteran's words and actions in 1959 as an 
indication he desired to appeal the decision flies in the 
face of the plain meaning of his words.  

An April 1997 VA examination report indicates that the 
veteran demonstrated evidence of pre-existing 
spondylolisthesis which was not symptomatic until 1957, and 
thus, the veteran's lower back pain and resulting surgery 
were regarded as service connected by the examining 
physician.  More importantly, the examination report 
indicates that it was the examining physician's opinion that 
the veteran's active service, particularly the 1957 event 
that triggered the veteran's back pain, substantial 
aggravated the veteran's current low back disability.  This 
April 1997 VA examination report is evidence which the RO 
considered in making its determination to award the veteran a 
40 percent disability evaluation for service connection of 
chronic lumbosacral strain aggravating pre-existing L5-S1 
spondylolisthesis.

The law indicates that the effective date of an award of 
service connection based on an original claim, a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later. See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(q)(ii) (1996). These provisions are the appropriate 
authority to apply to the veteran's claim on appeal as his 
claim is a reopened claim after a final disallowance.

In summary, The veteran's initial claim of service connection 
for a low back condition was denied by the RO in 1958.  That 
decision became final as to the evidence then of record.  The 
law and regulations then, as now, held that unappealed 
decisions become final one year after notice was mailed to 
the veteran notifying him of the decision.  The veteran's 
next attempts to reopen his claim were was again denied by 
the RO in 1960 and again in April 1988.  He did not appeal 
either decision.  However, his attempt to reopen his claim in 
January 1994 was successful when he did appeal the RO's 
adverse determination and the Board held that he had 
submitted new and material evidence.  The evidence developed 
with respect to his reopened claim included the VA 
examination in April 1997 and the examiner's favorable 
opinion that constituted the basis for allowing the 
previously denied claim.  The date of receipt of the 
veteran's claim to reopen his case, which was January 28, 
1994, is the earliest appropriate effective date under the 
cited law and regulations for permitting the payment of 
disability compensation for the veteran's low back ailment. 
The reason is that this is the date of the reopened claim 
based on the receipt of new and material evidence after an 
earlier  final disallowance of the claim.


Thus, after a review of the evidence of record, the Board 
concludes that the appropriate effective date is January 28, 
1994. Accordingly, the veteran is not entitled to have an 
effective date assigned to his award of benefits earlier than 
the currently assigned January 28, 1994.


ORDER

An effective date prior to January 28, 1994 for a grant 
ofservice connection for chronic lumbosacral strain 
aggravating pre-existing L5-S1 spondylolisthesis is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

